MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be                             Oct 31 2016, 5:38 am
regarded as precedent or cited before any
                                                                       CLERK
court except for the purpose of establishing                       Indiana Supreme Court
                                                                      Court of Appeals
the defense of res judicata, collateral                                 and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Dale W. Arnett                                           Gregory F. Zoeller
Winchester, Indiana                                      Attorney General of Indiana

                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Janine M. Jackson,                                       October 31, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         68A01-1601-CR-120
        v.                                               Appeal from the Randolph
                                                         Superior Court
State of Indiana,                                        The Honorable Peter D. Haviza,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         68D01-1410-CM-544



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 68A01-1601-CR-120| October 31, 2016      Page 1 of 6
[1]   Janine Jackson appeals her conviction of Class B misdemeanor battery. 1

      Jackson argues the evidence is insufficient to support her conviction. We

      affirm.



                                Facts and Procedural History
[2]   On October 11, 2014, Jeffrey Brenton was mowing his lawn when he noticed a

      woman he did not know, later identified as Jackson, yelling at him from across

      the street and “flailing her arms.” (Tr. at 6.) Brenton could not determine

      precisely what Jackson was saying, but he thought she was cursing at him.

      Brenton continued mowing. Jackson crossed over to Brenton’s side of the

      street, tried to block Brenton’s path, and was yelling about her son. Brenton

      turned his mower around and went the other direction. As Brenton mowed

      near the house, Jackson “trapped [him] against the house.” (Id. at 7.) Brenton

      turned off the mower and pulled out his cell phone. Jackson slapped Brenton

      on the side of his face.


[3]   Brenton called police to report that an intoxicated woman slapped him.

      Jackson left the scene while Brenton was on the phone with police, and Brenton

      returned to mowing. The police arrived and spoke to Brenton about what had

      occurred. While they were talking, Jackson exited a house across the street.

      Police crossed the street and called for Jackson to stop. When she stopped, she




      1
          Ind. Code § 35-42-2-1(b)(1) (2014).


      Court of Appeals of Indiana | Memorandum Decision 68A01-1601-CR-120| October 31, 2016   Page 2 of 6
      turned around and began yelling and cursing at one officer. As another officer

      approached, Jackson made a fist and told the officers not to touch her. Police

      believed Jackson was intoxicated due to her slurred speech, watery eyes, and

      odor of alcohol. After further interaction, Police arrested Jackson.


[4]   The State charged Jackson with Class B misdemeanor battery. At trial, Brenton

      testified to the facts presented above. Jackson testified she had been drinking

      and had confronted Brenton because he came close to hitting her with his

      lawnmower. Jackson denied slapping Brenton. Following a bench trial, the

      court found Jackson guilty and imposed a 180-day suspended sentence.

      Jackson filed a motion to correct error, which the trial court denied.



                                  Discussion and Decision
[5]   Jackson contends the evidence is insufficient to sustain her conviction of Class

      B misdemeanor battery.

              When reviewing the sufficiency of the evidence to support a
              conviction, “appellate courts must consider only the probative
              evidence and reasonable inferences supporting the verdict.” It is
              the fact-finder’s role, not that of appellate courts, to assess
              witness credibility and weigh the evidence to determine whether
              it is sufficient to support a conviction. To preserve this structure,
              when appellate courts are confronted with conflicting evidence,
              they must consider it “most favorably to the trial court’s ruling.”
              Appellate courts affirm the conviction unless “no reasonable fact-
              finder could find the elements of the crime proven beyond a
              reasonable doubt.” It is therefore not necessary that the evidence
              “overcome every reasonable hypothesis of innocence.” “[T]he


      Court of Appeals of Indiana | Memorandum Decision 68A01-1601-CR-120| October 31, 2016   Page 3 of 6
              evidence is sufficient if an inference may reasonably be drawn
              from it to support the verdict.”


      Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (footnote omitted)

      (citations omitted).



[6]   Jackson argues we should reverse her conviction because Brenton’s testimony

      was incredibly dubious. Under this rule, an appellate court may impinge on the

      fact-finder’s responsibility to judge witness credibility, but “only when

      confronted with inherently improbable testimony or coerced, equivocal, wholly

      uncorroborated testimony of incredible dubiosity.” Stephenson v. State, 53
N.E.3d 558, 560 (Ind. Ct. App. 2016). Application of this rule is limited to

      cases where a sole witness testifies and there is a total and complete lack of

      circumstantial evidence of the appellant’s guilt. Id.


              Cases where we have found testimony inherently improbable
              have involved situations either where the facts as alleged “could
              not have happened as described by the victim and be consistent
              with the laws of nature or human experience,” or where the
              witness was so equivocal about the act charged that her
              uncorroborated and coerced testimony “was riddled with doubt
              about its trustworthiness.”


      Carter v. State, 31 N.E.3d 17, 31 (Ind. Ct. App. 2015) (quoting Watkins v.

      State, 571 N.E.2d 1262, 1265 (Ind. Ct. App. 1991), aff’d in relevant part,

      575 N.E.2d 624 (Ind. 1991)), reh’g denied, trans. denied.




      Court of Appeals of Indiana | Memorandum Decision 68A01-1601-CR-120| October 31, 2016   Page 4 of 6
[7]   Jackson alleges two parts of Brenton’s testimony at trial contradicted his prior

      statements. 2 However, the incredible dubiosity rule does not apply to conflicts

      between multiple statements. Manuel v. State, 971 N.E.2d 1262, 1271 (Ind. Ct.

      App. 2012). Further, there is no suggestion that Brenton’s trial testimony was

      equivocal, the result of coercion, or “inconsistent with the laws of nature.” See

      Carter, 31 N.E.3d at 31 (quoting Watkins, 571 N.E.2d at 1265). Therefore, the

      incredible dubiosity rule does not apply, and we may not reweigh the evidence.

      See Stephenson, 53 N.E.3d at 560.


[8]   Class B misdemeanor battery occurs when a person “knowingly or intentionally

      . . . touches another person in a rude, insolent, or angry manner.” Ind. Code §

      35-42-2-1(b)(1) (2014). Brenton testified Jackson was yelling and cursing at him

      and then she slapped him. The fact-finder believed Brenton’s testimony. (See

      App. at 7 (Trial court denied Jackson’s motion to correct error because it “finds

      his testimony regarding being struck by the Defendant to be credible.”).)

      Brenton’s testimony was sufficient for a rational fact finder to find Jackson

      guilty beyond a reasonable doubt. See Carter v. State, 754 N.E.2d 877, 880 (Ind.

      2001) (uncorroborated testimony of one witness is sufficient to sustain a

      conviction), reh’g denied, cert. denied sub nom. Carter v. Indiana, 537 U.S. 831

      (2002). Accordingly, we affirm.




      2
       The police report states Brenton told police he knew who Jackson was, he had trouble with her before, and
      Jackson hit him several times. Brenton testified he did not know Jackson and she hit him once.

      Court of Appeals of Indiana | Memorandum Decision 68A01-1601-CR-120| October 31, 2016           Page 5 of 6
[9]   Affirmed.


      Kirsch, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 68A01-1601-CR-120| October 31, 2016   Page 6 of 6